i          i      i                                                                   i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00631-CV

                                     CITY OF SAN ANTONIO,
                                            Appellant

                                                   v.

                                  Suzanne HOFFMEISTER, et al.,
                                            Appellees

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-05545
                             Honorable Gloria Saldaña, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: December 16, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellees, who have not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).

                                                        PER CURIAM